
	
		III
		111th CONGRESS
		1st Session
		S. RES. 268
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2009
			Mr. Menendez (for
			 himself, Mr. Reid,
			 Ms. Stabenow, Mr. Bingaman, Mr.
			 Durbin, Mr. Schumer,
			 Mrs. Murray, Mr. Udall of New Mexico, Mr. Begich, Mr.
			 Brown, Mr. Cardin,
			 Mr. Whitehouse, Mr. Kerry, Ms.
			 Mikulski, Mr. Lautenberg,
			 Mr. Bennet, Mrs. Gillibrand, Mr.
			 Nelson of Florida, Mrs.
			 Boxer, Mr. Kaufman,
			 Mr. Cornyn, and Mrs. Feinstein) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Recognizing Hispanic Heritage Month and
		  celebrating the heritage and culture of Latinos in the United States and their
		  immense contributions to the Nation.
	
	
		Whereas from September 15, 2009, through October 15, 2009,
			 the United States celebrates Hispanic Heritage Month;
		Whereas the Census Bureau estimates the Hispanic
			 population in the United States at almost 47,800,000 people, making Hispanic
			 Americans the largest ethnic minority within the United States;
		Whereas 1 in 3 United States public school students is
			 Hispanic, and the total number of Hispanic students enrolled in our Nation's
			 public schools is expected to reach 28,000,000 by 2050;
		Whereas the purchasing power of Hispanic Americans is
			 projected to reach $1,000,000,000,000 by 2010 and there are more than 1,600,000
			 Hispanic-owned firms in the United States, supporting more than 1,500,000
			 employees nationwide and greatly contributing to the economic sector,
			 especially retail trade, wholesale trade, and construction;
		Whereas Hispanic Americans serve in all branches of the
			 Armed Forces and bravely fought in every war in United States history;
		Whereas more than 29,000 Hispanics have served with
			 distinction in Afghanistan and Iraq;
		Whereas 140,000 Hispanic soldiers served in the Korean
			 War;
		Whereas more than 80,000 Hispanics served in the Vietnam
			 War, representing 5.5 percent of individuals who made the ultimate sacrifice
			 for their country in that conflict although they comprised only 4.5 percent of
			 the United States population at the time;
		Whereas as of September 11, 2009, approximately 11 percent
			 of the more than 4,329 United States military fatalities in Iraq have been
			 Hispanic;
		Whereas there are more than 1,100,000 Hispanic veterans of
			 the Armed Forces;
		Whereas 43 Hispanic Americans have received the
			 Congressional Medal of Honor, the highest award for valor in action against an
			 enemy force which can be bestowed upon an individual serving in the United
			 States Armed Forces;
		Whereas Hispanic Americans are dedicated public servants,
			 holding posts at the highest levels of government, including 1 seat in the
			 Senate, 28 seats in the House of Representatives, 2 seats in the Cabinet, and 1
			 seat on the Supreme Court; and
		Whereas Hispanic Americans harbor a deep commitment to
			 family and community, an enduring work ethic, and a perseverance to succeed and
			 contribute to society: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 celebration of Hispanic Heritage Month from September 15, 2009, through October
			 15, 2009;
			(2)esteems the
			 integral role of Latinos and their manifold heritage in the American economy,
			 culture, and identity; and
			(3)urges the people
			 of the United States to observe Hispanic Heritage Month with appropriate
			 programs and activities that appreciate the cultural contributions of Latinos
			 to American life.
			
